DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. §103
2.	Applicant's arguments, see Remarks pp. 1 -5, filed July 29th 2021, with
respect to the rejections of claims 1 - 4, 6 – 9, 11 – 13 and 16 - 24 under 35 U.S.C. §103 have been fully considered and they are persuasive.
	Claims 1, 6, 8 and 18 – 22
	Applicant argues that “Agarwal is silent regarding any hierarchical tree structure. Agarwal is silent regarding any detecting based on a hierarchical tree. Further, Agarwal is silent regarding "organizing a plurality of transactions originated from the first request in a first hierarchical tree-based data structure having multiple depth levels, the first hierarchical tree-based data structure comprising a root node representing the first transaction and a leaf node representing a second transaction of the plurality of
transactions; comparing a depth level of the leaf node in the first hierarchical tree-based data structure to a depth threshold; and detecting an abnormality in performance of the 
	Examiner respectfully agrees
	Applicant argues that Helfman fails to show or suggest that which Agarwal lacks in regards to claim 1.
Examiner respectfully agrees in part and disagrees in part. Helfman shows a tree structure in Fig. 10A – Fig. 10D showing different depth levels. 	

Claims 2 and 7
Applicant argues that Bordawekar fails to show that which Agarwal and Helfman lack. Further arguing that limitations of dependent claims 2 an 7 provide additional reason for allowance because the cited prior art is silent regarding the limitations of claims 2 and 7
Examiner respectfully agrees that the shortcomings of the Helfman reference as used to examine claim 1 cascades into dependent claims 2 and 7

Claim 3
Applicant argues that Fortsmann fails to show that which Agarwal and Helfman lack.

Claim 4
Applicant argues that Baudel and Mondal fails to show that which Agarwal and Helfman lack. Further arguing that limitations of dependent claim 4 provide additional reason for allowance because the cited prior art is silent regarding the limitations of claim 4
Examiner respectfully agrees that the shortcomings of the Helfman reference as used to examine claim 1 cascades into dependent claim 4

Claim 9
Applicant argues that Sacks fails to show that which Agarwal and Helfman lack.
Examiner respectfully agrees that the shortcomings of the Helfman reference as used to examine claim 1 cascades into dependent claim 9

Claims 11, 13 and 23
Applicant argues that Kurosaki fails to show that which Helfman lack.
Examiner respectfully agrees that the shortcomings of the Helfman reference does not fully disclose the limitations of  independent claim 11 and subsequent dependent claims 13 and 23
Claim 12
Applicant argues that Bernstein fails to show that which Helfman and Kurosaki lack.
Examiner respectfully agrees that the shortcomings of the Helfman reference does not fully disclose the limitations of  dependent claim 12

Claim 16 and 17
Applicant argues that Baudel fails to show that which Agarwal and Helfman lack.
Examiner respectfully agrees that the shortcomings of the Helfman reference does not fully disclose the limitations of   dependent claims 16 and 17

Claim 24
Applicant argues that Kurosaki fails to show that which Helfman and Agarwal lack.
Examiner respectfully agrees that the shortcomings of the Helfman reference does not fully disclose the limitations of   dependent claim 24

Applicant’s arguments are persuasive and the previous rejection is withdrawn and a new grounds of rejection is presented. 

Claim Rejections – 35 U.S.C. §103
3. 	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	 The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating obviousness or nonobviousness

          Claims 1, 19 and 21 are  rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al., (United States Patent Publication Number 20080177698) hereinafter Agarwal, in view of Gary A. Benattar (United States Patent Number 10009246) hereinafter Benattar 
Regarding claim 1 Agarwal teaches a method performed by a computing device for detecting an abnormality, (steps for detecting response time abnormalities
or SLA violations, [0029]) the method comprising: receiving, from a first user, a first request to perform a first transaction on at least one data record; (A user 101 interacts with this system 102 by one or more transactions 120 which may comprise requests 121 from the user 101 and/or responses 122 from the system 102. [0022]) detecting the abnormality (Fig. 2, (105) early abnormality detection [0023]), (106) behavior builder [0025]), (107) problem determination [0027]), (119) root cause prioritized [0043]) see also Fig. 4 computation of abnormality
	Agarwal does not fully disclose  organizing a plurality of transactions originated from the first request in a first hierarchical tree-based data structure having multiple depth levels, the data structure comprising a root node representing the first transaction  and a leaf node representing a second transaction;  comparing a depth level of the leaf node to a depth threshold;  based on the depth level of the leaf node exceeding the depth threshold; comparing a depth level of the leaf node in the first hierarchical tree-based data structure to a depth threshold and detecting the abnormality based on the depth level of the leaf node exceeding the depth threshold   
Benattar teaches organizing a plurality of transactions (multiple requests Col. 5 ln 15 – 16) originated from (starting from Col. 9 ln 4) the first request (a request Col 12 ln 44) in a first hierarchical tree-based data structure (tree-structure Col. 5 ln 49) having multiple depth levels, (each level of the tree Col 2 ln 54) the data structure comprising a root node (root node Col. 8 ln 23) representing the first transaction (first domain or tree-structure related to sales at an online market place Col 12 ln 6 - 7)  and a leaf node (leaf node Col 7  ln 25) representing a second transaction;  (second domain or tree-structure related to the customer service center associated with the online market place Col. 12 ln 7 - 9) comparing a depth level (usage level Col. 4 ln 30) of the leaf node (leaf node Col 7  ln 25)   to a depth threshold; (comparing the normalized counters associated with each of the leaf nodes in the domain tree structure to one or more predefined or historical thresholds Col. 7 ln 28 - 30)  based on the depth level (usage level Col. 4 ln 30) of the leaf node (leaf node Col 7  ln 25)   exceeding the depth threshold; (If the monitoring service 206 determines that one or more of the normalized counters exceeds one or more of the thresholds, (Col. 8 ln 25 - 27) comparing a depth level (usage level Col. 4 ln 30) of the leaf node (leaf node Col 7  ln 25)  in the first hierarchical tree-based data structure (tree-structure Col. 5 ln 49)  to a depth threshold (normalizing the counters at the leaf nodes and/or interior nodes based on the counters at the root node and comparing the normalized counters to one or more thresholds Col. 8 ln 22 - 25) and detecting the abnormality (indicate to the administrator the location of the abnormal volume Col. 8 ln 30 - 31) based on the depth level (usage level Col. 4 ln 30) of the leaf node (leaf node Col 7  ln 25)  exceeding the depth threshold (one or more of the normalized counters exceeds one or more of the thresholds Col. 5 ln 64 - 65) 
 By doing so the accuracy with which abnormal volume may be detected. Benattar Col. 3 ln 7 – 8

Regarding claim 19 Agarwal in view of Benattar  teaches the method of claim 1.
Agarwal as modified further teaches wherein determining the abnormality in the performance of the plurality of transactions in the system (Fig. 2, (105) early abnormality detection [0023]), (106) behavior builder [0025]), (107) problem determination [0027]), (119) root cause prioritized [0043]) see also Fig. 4 computation of abnormality
based on detecting that a number of nodes of the hierarchical tree-based data structure exceeds a size threshold.
Benattar teaches detecting that a number of nodes (leaf nodes based on counters Col. 8 ln 23) of the hierarchical tree-based data structure (nodal tree-structure Col. 14 ln 40) exceeds a size threshold (counters exceeds one or more of the thresholds Col. 5 ln 65) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agarwal to incorporate the teachings of Benattar in detecting that a number of nodes of the hierarchical tree-based data structure exceeds a size threshold. By doing so the monitoring service 206 may generate and send one or more alerts. Benattar Col 8 ln 27 – 28. 
Claim 21 corresponds to claim 19 and is rejected accordingly.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al., (United States Patent Publication Number 20080177698) hereinafter Agarwal, in view of Gary A. Benattar (United States Patent Number 10009246) hereinafter Benattar 
and in further view of Bordawekar et al. (US Patent Publication Number 20150363465), hereinafter Bordawekar
Regarding claim 2 Agarwal in view of Benattar teaches the method of claim 1. 
Agarwal as modified does not fully disclose receiving, from a second user, a second request to perform the first transaction on the at least one data record
Bordawekar teaches receiving, from a second user, a second request to perform the first transaction on the at least one data record; (execution of a work unit from one parallel operation could run into another operation that could potentially be
parallelized too. When the second operation enters the parallelization mode, this is referred to as a nested parallel operation [0110]) and organizing a plurality of transactions originated from the second request (Fig. 11 transaction T1 (1) T1(10) + T1(12) T2(0) T(2) Thread 1 (Tl), Thread 2 (T2) and Thread 3 (TI). As can be understood from FIG. 11, every thread scans through the trees being merged,[0106]) in a second hierarchical tree-based data structure (Fig. 12, T1 (1201, 1202, 1203 and T2 (1204, 1205, 1206)  the resulting merged tree [0107])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agarwal in view of Benattar to incorporate the teachings of Bordawekar in receiving, from a second user, a second request to perform the first transaction on the at least one data record. By doing so efficient scalable methods of parallelizing tree-based hierarchical OLAP queries over shared memory processors is accomplished. Bordawekar [0034].
	Claim 7 corresponds to claim 2 and is rejected accordingly.
s 3 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al., (United States Patent Publication Number 20080177698) hereinafter Agarwal, in view of Gary A. Benattar (United States Patent Number 10009246) hereinafter Benattar and in further view of Bordawekar et al. (US Patent Publication Number 20150363465), hereinafter Bordawekar and in further view of Fortsmann et al. (US Patent Publication Number 20130018898) hereinafter referred to as Fortsmann.
Regarding claim 3 Agarwal in view of Benattar and in further view of Bordawekar teaches the method of claim 2. 
Agarwal as modified does not fully disclose wherein the plurality of transactions in the first hierarchical tree-based data structure is associated with a first identifier that uniquely identifies the first request, and wherein the plurality of transactions in the second hierarchical tree-based data structure is associated with a second identifier that uniquely identifies the second request. 
Fortsmann discloses wherein the plurality of transactions in the first hierarchical tree-based data structure is associated with a first identifier that uniquely identifies the first request, (a first result set of entities is retrieved based on the execution of the first query. In one embodiment, a result set of entities may be organized in a database table, where table rows represent entities and table columns represent attributes that these entities share. Next, at 130, the first query is associated with the first result set in a first tuple. In this document, the term "tuple" means data structure combining a query and wherein the plurality of transactions in the second hierarchical tree-based data structure is associated with a second identifier that uniquely identifies the second request (At 150, a second query is executed. Based on the execution of the second query, a second result set of entities is retrieved at 160. Next, at 170, the second query is associated with the second result set of entities in a second tuple. At 180, the second tuple is retained in the storage [0026], Fig. 4, (480) (490)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agarwal in view of Benattar to incorporate the teachings of Fortsmann where by the plurality of transactions in the first hierarchical tree-based data structure is associated with a first identifier that uniquely identifies the first request, and wherein the plurality of transactions in the second hierarchical tree-based data structure is associated with a second identifier that uniquely identifies the second request. Doing so would ensure navigating along the sequence of tuples retained in the data structure, the executed queries, the retrieved results and the existing relationships and dependencies may be analyzed without re-executing the respective queries. Furthermore, the order in which queries are executed and result sets retrieved may be analyzed as well. Fortsmann [0048]
4 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al., (United States Patent Publication Number 20080177698) hereinafter Agarwal, in view of Gary A. Benattar (United States Patent Number 10009246) hereinafter Benattar, in view of Baudel (United States Patent Publication Number 20120047181) hereinafter Baudel and in further view of Mondal et al. (US 20140068348) hereinafter referred to as Mondal. 
Regarding claim 4 Agarwal in view of Benattar teaches the method of claim 1.
 Agarwal as modified  does not fully disclose further comprising: identifying a time of the first request and data records affected by the first request and generating an alert based on the detected abnormality, wherein the alert includes root cause information related to the detected abnormality   the root cause information comprising the time of the first request and information identifying the data records affected by the first request.
Mondal teaches generating an alert based on the detected abnormality, wherein the alert includes root cause information related to the detected abnormality (The Rules Engine (RE) 218 may manage and execute rules related to problem/fault conditions. For example, RE 218 may be configured to identify a single alert as a problem/fault condition, or alternatively, it may flag a problem or a fault condition only when multiple related alerts are detected. [0044]) (Each probe may be configured to provide alerts when the RTT value crosses the threshold value [0062 – 63]) (The root-
 	 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agarwal in view of Benattar to incorporate the teachings of Mondal whereby an alert would be generated based on the detected abnormality, wherein the alert includes root cause information related to the detected abnormality.  Doing so would ensure that once the root cause of the problem is identified, the CEM system 110 may identify a set of suggestive actions from KB 210, which can prevent the potential problem from occurring or minimize the effect of the problem/fault conditions. Mondal [0085].
Baudel teaches identifying a time of the first request and data records affected by the first request (an insertion method for inserting a key/value pair into the multiway trie data structure 200 [0038]) (The function Node.insert inserts a key/value pair in a Node at a depth given by the depth variable. [0042]) (If the value stored in the  and abnormality   the root cause information comprising the time of the first request and information identifying the data records affected by the first request (FIG. 5 is a flowchart of a method of the sub-steps of adaptively resizing a node in the multiway trie data structure. [0029) (only the node involved in the level whose additional entry caused the content size of
multiway trie data structure 200 to exceed the threshold and its direct successors are resized [0081]) (FIG. 7 illustrates node 601 after doubling in size in accordance with an embodiment of the present invention. As illustrated in FIG. 7, node 601 now has sixteen slots/entries 701A-701P. Slots/entries 701A-701P may collectively or
individually be referred to as slots 701 or slot 701, respectively. As further illustrated in FIG. 7, the depth of slots 701 is equal to log 2 (width of node). Since the width of node 601 is now sixteen entries, the depth of slots 701 is equal to four bits [0066])
 	 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agarwal in view of Benattar to incorporate the teachings of Baudel identifying a time of the first request and data records affected by the first request and abnormality   the root cause information comprising the time of the first request and information identifying the data records affected by the first request. Doing so ensures that a Multi way trie data structure 200 implementing the methods described herein outperforms hash tables by 

Claims  6, 8, 18, 20 and  22 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al., (United States Patent Publication Number 20080177698) hereinafter Agarwal, in view of Helfman et al., (United States Patent Publication Number 20140101591) hereinafter Helfman and in further view of in view of Gary A. Benattar (United States Patent Number 10009246) hereinafter Benattar,
Regarding claim 6 Helfman teaches a non-transitory machine-readable storage medium (computer-readable storage medium 2110, [0118]) comprising instructions (computer readable instructions, [0121]) that upon execution cause a computing device (any other electronic device, such as a thin-client computer, [0112]) to: generate, in response to a first user request, (the interactive control takes the form of a graphical shape that is positioned on top of a tree diagram specifying depth levels of 2 and 3 [0092]) a first transaction tree (Fig. 10B tree diagram with nodal representation of first user specification at depth levels 2 and 3 [0092]) that organizes a first set of transactions originated from the first user request (a request for related information [0106]) in a hierarchical data structure, (Fig. 10B tree diagram with nodal representation of first user specification at depth levels 2 and 3 [0092]) wherein the first transaction tree (Fig. 10B tree diagram with nodal representation of first user specification at depth levels 2 and 3 [0092]) comprises a first set of nodes including a root node (Fig. 10B (1040) nodes [0092])  representing an initial transaction (“rendered root” as a hierarchical data dimension [0088])  executed based on the first user (a request for related information [0106]) and a leaf node representing a latest transaction (Fig. 10C (1060) nodes [0092]) of the first set of transactions, (“rendered leaf nodes” [0088]) wherein the root node (“rendered root” [0092]) and the leaf node (“rendered leaf nodes” [0088])  are at different depth levels (Fig. 4, Organization representing the root node is at depth level 1 [0059]) and (Fig. 10B leaf nodes are at depth levels 2 and 3 [0092]) in the first transaction tree; (Fig. 10B tree diagram with nodal representation of first user specification at depth levels 2 and 3 [0092]) compare a depth level of the leaf node in the first transaction tree (Fig. 10C, (1060) shows a rectangular control 1060 specifying depth levels 3 and 4. [0092]) to a depth threshold; (treemaps are generally less useful when displaying more than about four levels of hierarchy. [0087]) based on the depth level (depth level [0084]) of the leaf node (“rendered leaf nodes” [0088])  in the first transaction tree (Fig. 10B tree diagram with nodal representation of first user specification at depth levels 2 and 3 [0092]) 
Helfman does not fully disclose detect an abnormality in performance of the first set of transactions in a system and generate an alert based on the detected abnormality, wherein the alert includes information related to the first user request; exceeding the depth threshold;
Agarwal teaches detect an abnormality (steps for detecting response time abnormalities or SLA violations, [0029]) in performance of the first set of transactions in a system (Fig. 2, (105) early abnormality detection [0023]), (106) behavior builder [0025]), (107) problem determination [0027]), (119) root cause prioritized [0043]) see also Fig. 4 computation of abnormality and generate an alert based on the detected abnormality, (the early abnormality detection module 105 sends an early alert notification 116 to the problem determination module 107 for failure prediction. [0037]) wherein the alert includes information related to the first user request (When the problem determination module 107 receives an alert notification 116 from the early abnormality detection module 105 for a given transaction, the problem determination module is operative to retrieve information 118 regarding the current behavior of the resources found to be failed or anticipated to fail and their corresponding behavior
bound values (Ti). [0040])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Helfman to incorporate the teachings of Agarwal wherein detect an abnormality in performance of the first set of transactions in a system and generate an alert based on the detected 
distributed system 102. Agarwal [0028].
	Benattar teaches exceeding the depth threshold; (exceeds one or more thresholds Col. 5 ln 65)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Helfman in view of Agarwal to incorporate the teachings of Benattar wherein exceeding the depth threshold. By doing so If the monitoring service 206 determines that one or more of the normalized counters exceeds one or more of the thresholds, the monitoring service 206 may generate and send one or more alerts. Benattar Col. 8 ln 25 - 28

  Regarding claim 8 Helfman in view of Agarwal and in further view of Benattar teaches the non-transitory machine-readable storage medium of claim 6.
Helfman does not fully disclose wherein the instructions upon execution cause the computing device to cause an execution of the latest transaction to be ceased based on the alert. 
Agarwal as modified teaches wherein the instructions (instructions or code [0019]) upon execution (performing the methodologies [0019]) cause the computing device (processing device [0017]) to cause an execution of the latest transaction (one or more transactions [0022]) to be ceased (Step 303 also resets N to zero, where N is a counter which keeps track of the number of consecutive failed transactions. The module then terminates the process by proceeding to step 310. [0044]) see further explanation in [0046] [0047] based on the alert (the alert events for the PD system are assumed to be related to failures in the distributed system 102. [0029]) (early alert notification 116 to the problem determination module 107 for failure prediction. [0038] b. If the real end-to-end response time [0037]) and (When the problem determination module 107
receives an alert notification 116 from the early abnormality detection module 105 for a given transaction, the problem determination module is operative to retrieve information 118 regarding the current behavior of the resources found to be failed or anticipated to fail and their corresponding behavior bound values (Ti). [0040])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Helfman to incorporate the teachings of Agarwal wherein the instructions upon execution cause the computing device to cause an execution of the latest transaction to be ceased based on the alert. By doing so a system administrator to more quickly locate a potential performance degradation root cause by reducing the number of components to be investigated. Agarwal [0007]

 Regarding claim 18 Agarwal in view of Benattar teaches the method of claim 1.
Agarwal does not fully disclose   further comprising: collecting statistics relating to depth levels of a plurality of hierarchical tree-based data structures for different requests; and computing the depth threshold based on the statistics.  
Helfman teaches further comprising: collecting statistics relating to depth levels of a plurality of hierarchical tree-based data structures for different requests; (metric of data dimension can be combined such that for novice users the Summation aggregation function is used unless the data dimension mapped to cell area is an
average value, in which case, the Average aggregation function is used [0067]) (The (aggregate values for subsequent levels of hierarchy are determined in successive increasing order. In one embodiment, a data table for each hierarchical depth level is generated, where each data table includes the aggregate values for a hierarchical depth level [0068]) and computing the depth threshold based on the statistics (The maximum threshold may be determined automatically using intelligence that associates a max threshold with each type of data visualization [0087])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agrawal in view of Benattar to incorporate the teachings of Helfman in collecting statistics relating to depth levels of a plurality of hierarchical tree-based data structures for different requests; and computing the depth threshold based on the statistics. By doing so the selection 
Claims 20 and 22 correspond to claim 18 and are rejected accordingly

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al., (United States Patent Publication Number 20080177698) hereinafter Agarwal, in view of Helfman et al., (United States Patent Publication Number 20140101591) hereinafter Helfman, in view of Gary A. Benattar (United States Patent Number 10009246) hereinafter Benattar and in further view of Jerome E. Sacks (United States Patent Number 5974407)
Regarding claim 9 Agarwal in view of Helfman and in further view of Benattar teaches the non-transitory machine-readable storage medium of claim 6. 
Agarwal as modified does not fully disclose wherein the first set of transactions comprises at least one of insert, update, and delete operations on a database record. 
Jerome E. Sacks teaches wherein the first set of transactions comprises at least one of insert, update or delete operations on a database record (ABS., SQL select queries present hierarchical views of the hierarchical database. SQL action queries are used to perform the database functions of insert root, insert child, update row, and 
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agarwal in view of Helfman and Benattar to include the teachings of Jerome E. Sacks whereby the first set of transactions comprises at least one of insert, update, and delete operations on a database record. Doing so would ensure the four data manipulation operations and one selection operation users perform to maintain the data. Jerome E. Sacks Col. 12 ln 5 – 8.

Claim 11  is rejected under 35 U.S.C. 103 as being unpatentable over  Helfman et al., (United States Patent Publication Number 20140101591) hereinafter Helfman in view of Kurosaki et al., (United States Patent Publication Number 20060126517) hereinafter Kurosaki
Regarding claim 11 Helfman teaches a system comprising: a processor; (a processing acceleration unit 2116, which can include a digital signal processor DSP, a special-purpose processor, and/or the like. [0118]) and a non-transitory storage medium (computer-readable storage medium 2110, [0118]) storing instructions (computer readable instructions, [0121]) executable on the processor (a processing acceleration unit 2116, which can include a digital signal processor DSP, a special-purpose processor, and/or the like [0118]) to: cause storing of a representation of a first transaction (the interactive control takes the form of a graphical shape that is positioned on top of a tree diagram specifying depth levels of 2 and 3 [0092]) as a first node in a hierarchical data tree,(Fig. 10B nodal representation of first user specification at depth levels 2 and 3 [0092])  wherein the first transaction (the interactive control takes the form of a graphical shape that is positioned on top of a tree diagram specifying depth levels of 2 and 3 [0092]) is performed on a first data entity; (Fig. 10B, For example the graphical shape may be a rectangle that can be resized and repositioned over the image of a tree diagram specifying depth levels of 2 and 3 [0092]) determine whether the performance of the first transaction (the interactive control takes the form of a graphical shape that is positioned on top of a tree diagram specifying depth levels of 2 and 3 [0092]) requires a second transaction (the interactive control takes the form of a graphical shape that is positioned on top of a tree diagram specifying depth levels of 3 and 4 [0092])  to be performed on a second data entity  (Fig. 10C, For example the graphical shape may be a rectangle that can be resized and repositioned over the image of a tree diagram specifying depth levels of 3 and 4 [0092]) that is related to the first data entity; (Fig. 10B, For example the graphical shape may be a rectangle that can be resized and repositioned over the image of a tree diagram specifying depth levels of 2 and 3 [0092])  in response to determining that the performance of the first transaction (the interactive control takes the form of a graphical shape that is positioned on top of a tree diagram specifying depth levels of 2  requires the second transaction (the interactive control takes the form of a graphical shape that is positioned on top of a tree diagram specifying depth levels of 3 and 4 [0092])  to be performed on the second data entity, (Fig. 10C, For example the graphical shape may be a rectangle that can be resized and repositioned over the image of a tree diagram specifying depth levels of 3 and 4 [0092])  cause storing of a representation of the second transaction as a second node in the hierarchical data tree, (Fig. 10C, (1060) shows a rectangular control 1060 specifying depth levels 3 and 4. [0092]) wherein the second node has a depth level (Fig. 10C, (1060) shows a rectangular control 1060 specifying depth levels 3 and 4. [0092]) that is deeper than a depth level of the first node; (Fig. 10B, (1040) shows a rectangular control 1060 specifying depth levels 2 and 3 [0092])  compare the depth level of the second node (Fig. 10C, (1060) shows a rectangular control 1060 specifying depth levels 3 and 4. [0092]) to a depth threshold; (the depth level interactive control may limit the number of depth levels that are rendered in the treemap to a maximum threshold number … Accordingly, the maximum threshold may be four levels of hierarchy rendered for a
treemap component. [0087]) in this instance the depth level of the second node equals the maximum threshold set which is 4  in response to the depth level (depth level [0084]) of the second node (Fig. 10B (1040) nodes at level 2 [0092])  exceeding the depth threshold (maximum threshold [0087]) the plurality of transactions comprising the first transaction(the interactive control takes the form of a graphical shape that is  and the second transaction (the interactive control takes the form of a graphical shape that is positioned on top of a tree diagram specifying depth levels of 3 and 4 [0092])  
	Helfman does not fully disclose and detect an abnormal transaction loop in a plurality of transactions in a computing system
	Kurosaki teaches and detect an abnormal transaction loop in a plurality of transactions in a computing system (in a state where the network raises a loop
such as continuously causing a state where packets of the same source address are inputted from a plurality of ports/cards, it is found that an abnormal state where a terminal movement continuously occurs can be detected [0112])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Helfman to incorporate the teachings of Kurosaki in detecting an abnormal transaction loop in a plurality of transactions in a computing system. By doing so when the terminal moving frequency counted per each port is compared with a threshold and exceeds it, an abnormal state, i.e. a loop state that does not provide a supposed terminal movement can be detected. Kurosaki [0029]

12 is rejected under 35 U.S.C. 103 as being unpatentable over Helfman et al., (United States Patent Publication Number 20140101591) hereinafter Helfman in view of Kurosaki et al., (United States Patent Publication Number 20060126517) hereinafter Kurosaki and in further view of Bernstein et al. (United States Patent Publication Number 20130275816) hereinafter Bernstein. 
Regarding claim 12 Helfman in view of Kurosaki teaches the system of claim 11. 
Helfman as modified does not fully disclose  wherein the instructions are executable on the  processor is to: determine whether the performance of the second transaction requires a third transaction to be performed on a third data entity that is related to the second data entity; in response to determining that the performance of the second transaction requires the third transaction to be performed on the third data entity, cause storing of the third transaction as a third node in the hierarchical data tree, wherein the third node has a depth level that is deeper than the depth level of the second node; and detect the abnormal transaction loop and the depth level of the third node.  
Bernstein teaches determine whether the performance of the second transaction requires a third transaction to be performed on a third data entity that is related to the second data entity; (Fig. 2, Searchbook transaction requires the followup Addtocart transaction and is performed on the Tel Aviv location dimension data value that serves both transactions and is denoted by an “X” [0023]) in response to determining that the performance of the second transaction requires the third transaction to be performed on the third data entity, (A given abnormal metric that is associated with a corresponding pair of a particular location dimension value and a particular transaction dimension value is indicated with an "X" in the matrix of FIG. 2. Thus, for example, the given abnormal metric that is associated with location Tel Aviv and that performed a Login transaction has an "X" marked in box 206 of the matrix. [0024]) cause storing of the third transaction as a third node in the hierarchical data tree, wherein the third node has a depth level that is deeper than the depth level of the second node; (Fig. 5, Tel Aviv is stored as a daughter node in relation to the Israel parent node which is the leaf node of the root node, Middle East [0038]) (the location dimension tree of FIG. 5 includes lowest level nodes that represent respective cities, including Tel Aviv, Jerusalem, Amman, and Petra. The next level in the location dimension tree are nodes representing countries, including Israel and Jordan. The next higher level in the location dimension tree can represent a geographic region, such as the Middle East [0038]) and detect the abnormal transaction loop using the information related to the hierarchical data tree, (The baseline computation module 102 receives (at 406) metric data, and based on the received metric data, the baseline computation module 102 determines (at 408) baseline metric values. The received metric data can include metrics received during an operation of the system, which can be a normal operation of the system, a test or training operation of the system, and so  wherein the information related to the hierarchical data tree include at least one of the size of the hierarchical data tree and the depth level of the third node (FIGS. 7A-7D show how a dimension tree can be used by a largest problem scope identification process. The largest problem scope identification process receives a dimension tree, such as a dimension tree represented in FIG. 7 A. Note that an input to the largest problem scope identification process includes the abnormal dimension values determined at 416 in FIG. 4. The nodes corresponding to the abnormal dimension values are marked, as shown by the darkened nodes in FIG. 7B. Note that at this stage, the marked nodes are at the lowest level of the dimension tree of FIG. 7B [0048]).
. 

Claims 13, and 23  are rejected under 35 U.S.C. 103 as being unpatentable over  Helfman et al., (United States Patent Publication Number 20140101591) hereinafter Helfman in view of Kurosaki et al., (United States Patent Publication Number 20060126517) hereinafter Kurosaki and in further view of Gary A. Benattar (United States Patent Number 10009246) hereinafter Benattar
Regarding claim 13 Helfman in view of Kurosaki teaches the system of claim 11. 
Helfman as modified further teaches  wherein the size of the hierarchical data tree (Figs. 10B, 10C and 10D [0092]) comprises a number of nodes (Fig. 10B (1040)  nodes at depth level 2, 3 [0092]), (Fig. 10C, (1060) nodes at depth level 3, 4 [0092]) and Fig. 10D (1070) nodes at depth levels 2, 3 and 4 [0092]) in the hierarchical data tree, (Figs. 10B, 10C and 10D [0092]) 
Helfman does not fully disclose comparing the number of nodes to a size threshold; and detecting that the number of nodes exceeds the size threshold 
and wherein detecting the abnormal transaction loop 
Benattar teaches comparing the number of nodes to a size threshold; (comparing the normalized counters associated with each of the leaf
nodes in the domain tree-structure to one or more predefinedthresholds. Col. 4 ln 41 – 43) and detecting that the number of nodes exceeds the size threshold (normalized counters exceeds one or more of the thresholds Col. 5 ln 65)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Helfman to incorporate the teachings of Benattar wherein comparing the number of nodes to a size threshold; and detecting that the number of nodes exceeds the size threshold. By doing so the monitoring service 206 may generate and send one or more alerts. Benattar Col. 8 ln 27 – 28. 
detecting the abnormal transaction loop (in a state where the network raises a loop such as continuously causing a state where packets of the same source address are inputted from a plurality of ports/cards, it is found that an abnormal state where a terminal movement continuously occurs can be detected [0112])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Helfman to incorporate the teachings of Kurosaki in detecting an abnormal transaction loop in a plurality of transactions in a computing system. By doing so when the terminal moving frequency counted per each port is compared with a threshold and exceeds it, an abnormal state, i.e. a loop state that does not provide a supposed terminal movement can be detected. Kurosaki [0029]

Regarding claim 23 Helfman in view of Kurosaki teaches the method of claim 11.
Helfman as modified further teaches wherein the instructions are executable on the processor to: collect statistics relating to sizes of the plurality of hierarchical data trees for different requests, (metric of data dimension can be combined such that for novice users the Summation aggregation function is used unless the data dimension mapped to cell area is an average value, in which case, the Average aggregation function is used [0067]) (The (aggregate values for subsequent levels of hierarchy are determined in successive increasing order. In one embodiment, a data table for each hierarchical  wherein each respective size of the sizes comprises a number of nodes (Fig. 10B (1040)  nodes at depth level 2, 3 [0092]), (Fig. 10C, (1060) nodes at depth level 3, 4 [0092]) and Fig. 10D (1070) nodes at depth levels 2, 3 and 4 [0092]) of a respective hierarchical data tree (Fig. 10B (1040)  nodes at depth level 2, 3 [0092]), of the plurality of hierarchical data trees; (Figs. 10B, 10C and 10D [0092]) 
Helfman does not fully disclose and compute a size threshold based on the statistics relating to the sizes of the plurality of hierarchical data trees, a number of nodes of the hierarchical data tree exceeding the size threshold  and wherein detecting the abnormal transaction loop 
Benattar teaches and compute a size threshold (number or volume of contact with the node Col 2 ln 38)  based on the statistics relating to the sizes (volume counters Col. 2 ln 38) of the plurality of hierarchical data trees, (Fig. 3 &4 domain tree-structures Col. 1 ln 38 – 40) a number of nodes (leaf nodes Col. 5 ln 8) of the hierarchical data tree  (Fig. 3 &4 domain tree-structures Col. 1 ln 38 – 40) exceeding the size threshold  (exceeds one or more of the thresholds,Col. 5 ln 65)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Helfman to incorporate the teachings of Benattar wherein and compute a size threshold based on the statistics relating to the sizes of the plurality of hierarchical data trees, a number of 
Kurosaki teaches detecting the abnormal transaction loop (in a state where the network raises a loop such as continuously causing a state where packets of the same source address are inputted from a plurality of ports/cards, it is found that an abnormal state where a terminal movement continuously occurs can be detected [0112])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Helfman to incorporate the teachings of Kurosaki in detecting an abnormal transaction loop in a plurality of transactions in a computing system. By doing so when the terminal moving frequency counted per each port is compared with a threshold and exceeds it, an abnormal state, i.e. a loop state that does not provide a supposed terminal movement can be detected. Kurosaki [0029]

Claims 16 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al., (United States Patent Publication Number 20080177698) hereinafter Agarwal, in view of Gary A. Benattar (United States Patent Number 10009246) hereinafter Benattar and in further view of Baudel (United States Patent Publication Number 20120047181) hereinafter Baudel
Regarding claim 16 Agarwal in view of Benattar teaches the method of claim 1.
Agarwal does not fully disclose wherein the second transaction is called directly or indirectly by the first transaction.  
Baudel teaches wherein the second transaction is called directly or indirectly (FIG. 6 illustrates the width and depth of the entries in two node levels of a sample multiway trie data structure prior to performing the "splitting method" of the present invention. FIG. 7 illustrates the new widths and depths of the entries in the same two node levels after performing the splitting method of the present invention. [0029]) 
by the first transaction.  (ABS., Upon inserting a key/value pair in a node in a multiway trie data structure that causes the number of entries in the multiway trie data structure to exceed a threshold, a splitting method is implemented. The splitting method
involves doubling the width of the node in the multiway trie data structure thereby resizing the node in a resized multiway trie data structure.) (Fig. 4 insert key/value pair in multiway trie data structure [0029])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agarwal in view of Benattar to incorporate the teachings of Baudel wherein the second transaction is called directly or indirectly by the first transaction.   Doing so ensures that a Multi way trie data structure 200 implementing the methods described herein outperforms hash tables by taking advantage of patterns found in the key distribution (e.g., keys can be in 


Regarding claim 17 Agarwal in view of Benattar in further  view of Baudel teaches the method of claim 16.
Agarwal as modified does not fully disclose further comprising: determining that the first transaction performed on a first data record requires the second transaction performed on a second data record related to or affected by the first data record. 
	Baudel teaches further comprising: determining that the first transaction performed on a first data record requires (an insertion method for inserting a key/value pair into the multiway trie data structure 200 [0038]) (The function Node.insert
inserts a key/value pair in a Node at a depth given by the depth
variable. [0042]) the second transaction performed on a second data record related to or affected by the first data record. (FIG. 6 illustrates the width and depth of the entries in two node levels of a sample multiway trie data structure prior to performing the
"splitting method" of the present invention. FIG. 7 illustrates the new widths and depths of the entries in the same two node levels after performing the splitting method of the present invention. [0029])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agarwal in view of .    Doing so ensures that a Multi way trie data structure 200 implementing the methods described herein outperforms hash tables by taking advantage of patterns found in the key distribution (e.g., keys can be in a consecutive and bounded range) to optimize both storage requirements (reduction in memory footprint) and access speed (improvement in access speed). Baudel [0081]

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al., (United States Patent Publication Number 20080177698) hereinafter Agarwal, in view of Helfman et al., (United States Patent Publication Number 20140101591) hereinafter Helfman, in view of Gary A. Benattar (United States Patent Number 10009246) hereinafter Benattar  and in further view of Kurosaki et al., (United States Patent Publication Number 20060126517) hereinafter Kurosaki
Regarding claim 24 Helfman in view of Agarwal and in further view of Benattar teaches the non-transitory machine-readable storage medium of claim 6.
Helfman does not fully disclose  wherein the detecting comprises detecting an abnormal transaction loop in the first set of transactions.
 wherein the detecting comprises detecting an abnormal transaction loop in the first set of transactions (in a state where the network raises a loop such as continuously causing a state where packets of the same source address are inputted from a plurality of ports/cards, it is found that an abnormal state where a terminal movement continuously occurs can be detected [0112])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Helfman in view of Agrawal and Benattar  to incorporate the teachings of Kurosaki in detecting an abnormal transaction loop in a plurality of transactions in a computing system. By doing so when the terminal moving frequency counted per each port is compared with a threshold and exceeds it, an abnormal state, i.e. a loop state that does not provide a supposed terminal movement can be detected. Kurosaki [0029]

Examiner's Request
5. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This

action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.


Conclusion

6. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
	Michael Tsirkin (United States Patent Publication Number 20150324484) teaches offline radix tree compression with key sequence skip
7.	 Any inquiry concerning this communication or earlier communications from the

9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free).
/Kweku Halm/
Examiner
Art Unit 2166
11/06/2021
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166